Citation Nr: 1610794	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-08 500	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to chest shell fragment wound residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois reopening the Veteran's claim for service connection for a respiratory disorder and denying that claim on the merits.  The Veteran appealed that determination and in a February 2013 decision, the Board also determined that the record contained new and material evidence sufficient to warrant reopening the claim for service connection for a respiratory disorder, and remanded that matter to the RO for additional development.  

The Board notes that although the Veteran had initially requested a Central Office Hearing, this request was later withdrawn by the Veteran.  Accordingly, no hearing was conducted.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board again remanded this case for additional development in August 2015.  The case has now been returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the record contains several lay statements by the Veteran in which he indicates that the shortness of breath he experiences may be caused by his service-connected chest shell fragment wounds, in particular the wound to the right side of his chest.  The first remand decision in February 2013 remanded this case to collect updated VA treatment records, and for a medical nexus opinion on both a direct and secondary basis.  38 U.S.C.A. § 5103(A)(d) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  In providing this nexus opinion, the examiner was requested to express an etiology opinion as to whether the Veteran's disease or condition was related to service or caused or aggravated by a service-connected disease or condition.  Id.

The Veteran was provided a VA examination in April 2013 following the Board's remand.  The examiner indicated that the Veteran's respiratory complaints were less likely than not due to his inservice chest injury.  However, as noted in the Board August 2015 remand, that examination failed to provide an opinion as to whether the Veteran's claimed respiratory disorder was aggravated by his service-connected chest shell-fragment wound residuals.  The Board also noted that the rationale for the negative opinion regarding proximate cause appeared to be based on the absence of a current disability or treatment for a current disability.  The Board noted that Veteran had been diagnosed with a respiratory disorder in June 2005 (COPD), September 2005 (mild obstructive lung disease), January 2006 (dyspnea, rule-out bronchospastic disorder such as asthma), and January 2006 PFT (indicating possible "early interstitial lung disease, emphysema, or other conditions which can decrease diffusion capacity").  The examiner was requested to provide the requested nexus opinions based on any currently diagnosed respiratory disorder and any respiratory disorder diagnosed during the appeal period even if the previously diagnosed disorder had resolved.  The Board's August 2015 remand decision requested updated VA treatment records, and remanded the claim for an addendum opinion addressing direct and secondary service, directing the examiner to specifically consider all respiratory diagnoses in the record.  

An October 2015 addendum opinion was obtained on remand.  First, this opinion again failed to provide a direct service connection opinion as to whether the Veteran's respiratory disabilities identified in the historical medical record (or currently, if appropriate) at least as likely as not either began during service or were otherwise caused by the Veteran's military service, including documented gunshot wound injury and subsequent inservice events.  Second, the examiner again erroneously stated that the Veteran lacked a diagnosis of a respiratory disorder, a conclusion that is directly contradicted by the June 2005 VA examination.  Third, the examiner maintained that other potential diagnoses the August 2015 remand decision directed him to address had been "ruled out," which is contradicted by February 2006 private medical records by Dr. D. which specifically state that the exact cause of the Veteran's dyspnea is unknown, but that asthma "cannot be ruled out."  Finally, this addendum opinion incorrectly stated that the Veteran had never been treated for asthma or any other respiratory illness, which is also contradicted by the February 2006 medical records by Dr. D. prescribing an inhaler to the Veteran.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Based on the foregoing, both the February 2013 and October 2015 VA examinations are inadequate and failed to substantially comply with both previous remand decisions issued in this case.  As such, a new examination is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an examiner that has not previously examined the Veteran, if possible, for his claimed respiratory disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. June 2005 VA Examination diagnosing the Veteran with COPD.

ii. February 2006 private treatment records from Dr. D. 

iii. Indianapolis VAMC and Terre Haute VA Clinic records indicating a history of exercise-induced asthma and dyspnea on exertion.

iv. April 2006 lay statements by the Veteran's prior employer.

v. All lay statements of record by the Veteran regarding his breathing issues, and explaining the events that occurred after his shell-fragment wound, including being dragged and walking for a prolonged period of time before receiving treatment.

c. The Board notes that regardless of whether the Veteran is currently demonstrating symptoms of COPD or any other respiratory illness, the examiner must still provide an etiology opinion as to whether the Veteran's past medical history of respiratory disability was related to service, or proximately due to or aggravated (permanently worsened) by a service-connected condition.

d. Accordingly, the examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability identified in the historical record or current medical record is proximately due to or the result of his service-connected shell fragment wound residual of the upper right chest with scars, retained foreign bodies, and occasional hemoptysis, during the appeal period.

ii. Whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability identified in the historical record or current medical record has been aggravated beyond the natural progression of such disorder by the Veteran's service-connected shell fragment wound residual of the upper right chest with scars, retained foreign bodies, and occasional hemoptysis.  

iii. If the examiner finds that the Veteran does not have a respiratory disorder identified in the historical record or current medical record that was caused or aggravated by his service-connected service connected chest shell-fragment wound residuals, determine whether it is at least as likely as not (50 percent or greater probability) that any respiratory disorder identified in the historical record or current medical record began during active service or is related to an incident in service. 

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

f. The examiner is advised that the law requires medical opinions must be both fully informed and explained.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

